IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALLEN BEIRIGER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1188

SOUTHWIND PEST &
TERMITE, LLC; a Georgia
Limited Liability Company, and
SOUTHWIND PEST &
TERMITE OF NORTHEAST
FLORIDA, LLC; a Florida
Limited Liability Company,

      Appellees.

_____________________________/

Opinion filed September 11, 2014.

An appeal from the Circuit Court for Duval County.
L.P. Haddock, Judge.

Scott Thomas Fortune, Jacksonville Beach, for Appellant.

John H. Bill and Michael S. Kraynick of Godbold, Downing & Bill, P.A., Winter
Park, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.